             Case 2:16-cv-02046-JAD-NJK Document 221 Filed 03/25/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Louis A. Cardinali,                                      Case No.: 2:16-cv-02046-JAD-NJK

 4             Plaintiff
                                                              Order Granting Motion for
 5 v.                                                  Reconsideration, Setting Briefing Schedule,
                                                               and Scheduling Hearing
 6 Plusfour, Inc., et al.,
                                                                      [ECF No. 211]
 7             Defendants

 8            In September 2019, I granted summary judgment in favor of defendant Experian

 9 Information Solutions, Inc., dismissing Louis Cardinali’s claims for violations of the Fair Credit

10 Reporting Act. 1 Because I found that Cardinali’s claims failed as a matter of law, I denied as

11 moot multiple pending motions, including Experian’s motion for monetary sanctions and to

12 initiate contempt proceedings against Haines & Krieger, LLC; David Krieger; and Haines &

13 Krieger’s counsel, Miles N. Clark and Matthew I. Knepper. 2 Experian moves for partial

14 reconsideration, arguing that my finding was erroneous because a successful summary-judgment

15 ruling does not moot a sanctions motion seeking compensatory damages. 3 Haines & Krieger and

16 their counsel do not oppose Experian’s motion on the merits; instead, they argue that Experian’s

17 motion suffers from supposed technical deficiencies. 4 Because I find that denying the sanctions

18 motion was clear error, I grant Experian’s motion for reconsideration and direct Experian to re-

19 urge its request for sanctions consistent with this order.

20

21
     1
         ECF No. 208.
22   2
         Id. at 29–30 (mooting motion for sanctions (ECF No. 190)).
23   3
         ECF No. 211 (motion for reconsideration).
     4
         ECF No. 212 at 4.
              Case 2:16-cv-02046-JAD-NJK Document 221 Filed 03/25/21 Page 2 of 3




 1                                                Discussion

 2             Under Federal Rule of Civil Procedure 60, a court may “relieve a party or its legal

 3 representative from a final judgment, order, or proceeding.” 5 A motion for reconsideration is

 4 generally appropriate when the district court is presented with newly discovered evidence or has

 5 committed clear error, or there is an intervening change in controlling law. 6 “A motion for

 6 reconsideration is not an avenue to re-litigate the same issues and arguments;” 7 instead, a party

 7 seeking reconsideration must present “facts or law of a strongly convincing nature” that provide

 8 a “valid reason” why reconsideration is appropriate. 8 Experian argues that I committed clear

 9 error when I denied its sanctions motion as moot, instead of addressing the merits of its claims.

10             My 2019 order erroneously denied Experian’s sanctions motion. “Even where one issue

11 in a case has been rendered moot, others may remain.” 9 As the Ninth Circuit has repeatedly

12 held, a motion for compensatory sanctions, as opposed to coercive sanctions, can survive the end

13 of a dispute. 10 So I vacate my summary judgment order insofar as it improperly mooted

14 Experian’s motion for sanctions and will address that motion on the merits.

15

16

17   5
         Fed. R. Civ. P. 60(b).
     6
18       Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
     7
         Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005).
19   8
         Frasure v. United States, 256 F. Supp. 2d 1180, 1183 (D. Nev. 2003).
20   9
         Shell Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623, 631 (9th Cir. 2016).
     10
      Id. at 630 (“[T]he justification for this bright-line distinction between compensatory and
21
   coercive contempts arises out of their disparate purposes. Once an injunction has been
   terminated, a court may still award compensation to the plaintiff as a result of injuries caused by
22
   its opponent’s contumacy.”); Trans Int’l Airlines, Inc. v. Int’l Brotherhood of Teamsters, 650
   F.2d 949, 956 (9th Cir. 1980), amended (9th Cir. June 2, 1980) (explaining that the “possibility
23
   of compensatory damage liability” arising from “civil[-]contempt adjudication” prevented an
   action from becoming moot).

                                                        2
          Case 2:16-cv-02046-JAD-NJK Document 221 Filed 03/25/21 Page 3 of 3




 1         But I ask that Experian re-urge its request, given that (1) this case’s posture has changed

 2 dramatically since Experian filed its original sanctions motion—the case has been resolved in

 3 Experian’s favor; (2) my summary judgment order mooted pending discovery-order objections,

 4 which may bear on Experian’s sanctions motion; and (3) the alleged discovery misconduct that

 5 Experian identified may have had limited import to the ultimate disposition of this matter. I

 6 direct Experian to quantify its request for compensatory sanctions in the motion, with any

 7 necessary supporting documentation, so that the parties may address the reasonableness of the

 8 sanctions sought. I also ask that the parties refrain from tit-for-tat exchanges regarding H&K and

 9 its counsel’s supposed malfeasance—a simple recitation of the supposed misconduct, with a

10 response that either disputes its accuracy or excuses the behavior, will be more useful.

11                                          CONCLUSION

12         IT IS THEREFORE ORDERED that Experian’s motion for partial reconsideration [ECF

13 No. 211] is GRANTED. The portion of my September 26, 2019, order denying Experian’s

14 motion for sanctions as moot [ECF No. 208] is VACATED.

15         IT IS FURTHER ORDERED that Experian must file its renewed motion for sanctions

16 by April 9, 2021. Any response and reply must be filed by the deadlines established in Local

17 Rule 7-2(b). If Experian does not file its motion, its request for sanctions will be deemed

18 abandoned and denied with prejudice.

19         IT IS FURTHER ORDERED that a hearing on Experian’s motion will be held on

20 May 21, 2021, at 10:00 am.

21
                                                               _______________________________
22                                                             U.S. District Judge Jennifer A. Dorsey
                                                                                      March 25, 2021
23



                                                    3
